UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, #703, Toronto, Ontario, Canada M5S 1S4 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes XXXNo Indicate by check mark which financial statement item the registrant has elected to follow: Item 17 XXXItem 18 1 LINGO MEDIA CORPORATION FORM 20-F ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 14 Item 5. Operating and Financial Review and Reports 22 Item 6. Directors, Senior Management and Employees 41 Item 7. Major Shareholders and Related Party Transactions 51 Item 8. Financial Information 52 Item 9. The Offer and Listing 53 Item 10. Additional Information 56 Item 11. Quantitative and Qualitative Disclosures About Market Risk 68 Item 12. Description of Securities Other Than Equity Securities 68 PART II Item 13. Default, Dividend Arrearages and Delinquencies 68 Item 14. Material Modifications to the Rights ofSecurity Holders and Use of Proceeds 68 Item 15. Controls and Procedures 69 Item 16. Reserved 70 PART III Item 17. Financial Statements 70 Item 18. Financial Statements 71 Item 19. Exhibits 71 2 Forward-Looking Statements Included in this annual report are various forward-looking statements that can be identified by the use of forward looking terminology such as "may", "will", "expect", "anticipate", "estimate", "continue", "believe", or other similar words.We have made forward-looking statements with respect to the following, among others: - the Company’s goals and strategies; - the Company’s ability to obtain licenses/permits to operate in China and Canada; - the importance and expected growth of English language learning in China; - the importance and expected growth of early childhood development in Canada; - the Company’s revenues; - the Company’s potential profitability; and - the Company’s need for external capital. These statements are forward-looking and reflect our current expectations.They are subject to a number of risks and uncertainties, including but not limited to, changes in the economic and political environment in China.In light of the many risks and uncertainties surrounding China and the early childhood market in Canada prospective purchasers of our shares should keep in mind that we cannot guarantee that the forward-looking statements described in this annual report will transpire. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable Item 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A.2.Selected Financial Data Our financial statements are reported in Canadian Dollars and presented in accordance with Canadian generally accepted accounting principles and reconciled to U.S. generally accepted accounting principles (“GAAP”) in the footnotes, for the fiscal years ended December 31, 2009, December 31, 2008, December 31, 2007, December 31, 2006, and December 31, 2005. The financial statements for the fiscal years ended December 31, 2005 and December 31, 2006 have been audited by Mintz & Partners LLP. Meyers, Norris, Penny LLP audited December 31, 2007 financial statements and Collins Barrow Toronto LLP audited December 31, 2008 and December 31, 2009 financial statements. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. Lingo Media Corporation (the “Company” or “Lingo Media”) has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. 3 Table No. 3 Selected Financial Data Expressed in Canadian Dollars (CDN$ in 000’s, except per share data) Year Year Year Year Year Ended Ended Ended Ended Ended 12/31/09 12/31/08 12/31/07 12/31/06 12/31/05 Revenue from continuing operati $ $ Gross Profit from continuing operations $ $ Net Loss from continuing operations $ ) Revenue from discontinued operations $
